DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson, EP Publication No. 2626141 (hereinafter referred to as Johansson) in view of Crum et al., US Patent Application Publication No. 2019/0093659 (hereinafter referred to as Crum).  
Regarding claims 1-4 and 7-10, Johansson discloses a nozzle for applying a lining material onto an inner surface of a pipe to create a lining in the pipe, comprising a chamber member wherein the chamber member is provided with an internal thread (male connector body as recited in claim 1) and is screwed onto a corresponding external thread on the base member (female connector body creating a resilient seal as recited in claim 1 and reads on claim 7) (see Figure 4 and Para. [0034]) which is removably connected to the base member.  The nozzle further comprising a radially inner space material (an insert with a central cavity as recited in claim 1) for receiving the lining, at least one outlet arranged to allow lining material to leave the radially inner space in at least a radially outward direction (plurality of passages extending from the insert as recited in claim 1), and at least one distribution member arranged radially outside the radially inner space and arranged to rotate about the radially inner space such that the distribution member during rotation passes by the at least one outlet and receives lining material leaving the radially inner space (see Abstract and see Figure 6 – wherein the figure describes the nozzle or “tool” as recited in claim 1 and reads on air supply and reservoir of claim 8).
The nozzle further comprises a rotational member in the form of a shaft.  The shaft is rotatably connected to a base member (air supply controller as recited in claim 9).  The shaft extends from an end surface of the base member, in a direction transverse to said end surface, thereby defining an axial direction of the nozzle the shaft rotatably connected to the base member.  Referring to Fig. 5 the shaft extends into a through-hole of the base member from a first axial side thereof.  In the through-hole, the shaft is attached to the base member by means of one or more bearings.  The through-hole is arranged to receive an end portion of the wire from a second axial side of the base member.  The shaft includes a hollow end portion for receiving the wire.  The wire is fixed inside the shaft by a means of a screw.  Alternatively, the wire may be bolted, welded or glued to the shaft (shroud as recited in claim 1 and reads on claim 2) (Para. [0027] and [0035]).  
Johansson discloses all the limitations discussed above but does not explicitly disclose a spray valve disposed within the insert which dispenses a lubricant mist as recited in claim 1.  
	Crum discloses a screw compressor system having a compressor housing with a pair of screw rotors rotatably supported within a compression chamber.  A lubricant port is in fluid communication with the compression chamber.  A nozzle insert having a longitudinal body extending between a first end and a second end can be positioned within the lubricant port.  A swirl chamber formed by the nozzle insert or tangential flow into an offset lubricant port is configured to generate an atomized lubricant flow via a mist spray and discharge the atomized lubricant into the compression chamber (as recited in claim 1 and reads on claims 3-4 and 10) (see Abstract and Para. [0021] and [0029]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spray valve of Crum in the nozzle apparatus of Johansson as it is a combination of prior art elements according to known methods to yield predictable results.    
	
	Regarding claims 11-16, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson in view of Crum as applied to claims 1-4 above, and further in view of Oshima et al., US Patent Application Publication No. 2015/0001841 (hereinafter referred to as Oshima).
Regarding claims 5-6, Johansson/Crum disclose all the limitations discussed above including the presence of a lubricant (Para. [0030] of Crum), but do not explicitly disclose the lubricant compounds recited in claims 5-6.  
Oshima discloses a threaded joint for pipes having a pin, which is a joint element having male or external threads, and a box, which is a joint element having female or internal threads (Figures 1A-1C and Para. [0034]).  The box has a threaded portion having female threads, a sealing surface, and a shoulder surface (Para. [0037]).  Figure 3 demonstrates a threaded joint for pipes according to the present invention has a solid lubricating coating exhibiting plastic or viscoplastic rheological behavior on at least the contact surface of at least one of the pin and the box (Para. [0063]).  
A water-insoluble liquid resin (a resin which is liquid at room temperature) increases the fluidity of the coating composition in a molten state, thereby reducing problems during spray coating. If present in a small amount, the liquid resin does not produce tackiness of the resulting solid lubricating coating. Preferred liquid resins are polydialkylsiloxanes (Para. [0079] and [0085]) and solid lubricants include graphite fluoride (as recited in claims 5-6) (Para. [0105]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lubricants of Oshima as the lubricant portion of Johansson/Crum for the reasons discussed above.              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771